DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022. has been entered. Claims 1-5, 7, 9, and 21-25 are pending. 
Response to Amendment
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.	
Drawings
The drawings are objected to because reference character “1005” is described as the “first cup insert” (see paragraphs 0086-0089) but appears to point to a side seam or side portion of the garment, instead of to the first bra cup insert (see Fig. 10). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 21-23 are objected to because of the following informalities:  
“A single bra assembly for two or more wearers comprising…” (claim 1) should read “A single bra assembly for two or more wearers, the bra assembly comprising…” to enhance clarity
“the first top edge of the first fabric portion being connected to the second top edge of the second fabric portion and wherein between the first side edge and the second side edge a separation exists” (claim 1) should read “the first top edge of the first fabric portion being connected to the second top edge of the second fabric portion and wherein the first side edge and the second side edge are separated from one another by a gap extending between the first side edge and the second side edge,” to enhance clarity
“wherein the bra assembly is configured to fit the two or more wearers having different cup sizes and with the same or different underband sizes, and wherein the bra assembly is configured to provide comfort and support to the two or more wearers” (claim 1) should read “wherein the bra assembly is configured to provide comfort and support to the two or more wearers, wherein the two or more wearers have different cup sizes and the same or different underband sizes,” to enhance clarity, reduce redundancy, and maintain clear antecedent basis within the claims
“A single bra assembly for two or more different sized wearers having different cup sizes and with the same or different band sizes comprising…” (claim 21) should read “A single bra assembly for two or more different sized wearers having different cup sizes and with the same or different band sizes, the bra assembly comprising…” to enhance clarity
“a band being connected to the inner ply of fabric and the outer layer of fabric” (claim 21) should read “a band connected to the inner ply of fabric and the outer layer of fabric,” to enhance clarity and reduce redundancy 
“upon stretch of the inner ply of fabric and the outer layer of fabric” (claim 21) should read “upon stretch of the inner ply of fabric and the outer ply of fabric,” to enhance clarity and maintain clear antecedent basis within the claims
“wherein the bra is self- adjusting” (claims 22-23) should read “wherein the bra assembly is self-adjusting,” to enhance clarity and maintain clear antecedent basis within the claims
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US PG Pub 2013/0065486), in view of Lambert (US Patent No. 5,871,388), further in view of Garutso (US Patent No. 4,632,118).
Regarding claim 1, Hansen discloses a single bra assembly (1) for two or more wearers (see Figs. 1-2 and at least paragraphs 0002, 0020-0021, and 0043, bra assembly 1 includes multiple independent adjustment features that allow the brassiere to be adjusted in size to accommodate different wearers) comprising:
a first fabric portion having a first cup assembly (cup assembly associated with left cup 14), the first fabric portion having a first top edge, a first bottom edge and a first side edge, the first side edge being between the first top edge and the first bottom edge (see annotated Fig. 1);
a second fabric portion having a second cup assembly (cup assembly associated with right cup assembly 14; note that to enhance clarity and reduce overcrowding in the annotated Figure, only portions of the first fabric portion are annotated; however, one of ordinary skill in the art would recognize that the second cup assembly taught by Hansen is substantially a mirror image version of the first cup assembly), the second fabric portion having a second top edge, a second bottom edge and a second side edge, the second side edge being between the second top edge and the second bottom edge (see annotated Fig. 1),
the first top edge of the first fabric portion being connected to the second top edge of the second fabric portion (via central elastic band 40, see Fig. 1 and paragraph 0053) and wherein between the first side edge and the second side edge a separation (42) exists (see Fig. 1 and paragraph 0055); and
an adjustable band (10) having a first end and a second end (adjacent closure 11, see Fig. 1 and paragraph 0043), 
the first end and the second end having a closure (11) to removably connect the first end to the second end, the closure has a first closure connector and a second closure connector that removably connect to one another (respective hook and loop fasteners 12, see Fig. 1 and paragraph 0043), the closure having a first adjustment to connect the first closure connector to the second closure connector so that the band has a first size and a second adjustment to connect the first closure connector to the second closure connector so that the band has a second size that is different than the first size (see paragraph 0043, the hook and loop fasteners 12 are adjustable depending on the amount of overlap between the respective fasteners, so as to provide at least a first size and a second size that is three inches smaller or larger than the first size), 
the first bottom edge and the second bottom edge being connected to the band (see Fig. 1) so that the first cup assembly and the second cup assembly are movable relative to one another in response to movement of the closure between the first adjustment and the second adjustment (see Fig. 1 and paragraphs 0020-0021, 0043, and 0053).
wherein the bra assembly is configured to fit the two or more wearers having different cup sizes and with the same or different underband sizes, and wherein the bra assembly is configured to provide comfort and support to the two or more wearers (see paragraphs 0014-0029 and note below).

    PNG
    media_image1.png
    793
    852
    media_image1.png
    Greyscale

Regarding the limitations “for two or more wearers” and “wherein the bra assembly is configured to fit the two or more wearers having different cup sizes and with the same or different underband sizes, and wherein the bra assembly is configured to provide comfort and support to the two or more wearers,” Hansen discloses a bra assembly that includes multiple independent adjustment features that allow the brassiere to be adjusted in size to accommodate different wearers, including adjustment features that independently expand or contract perimeter portions of each cup (e.g., via adjustable straps 20, 29) and therefore allow the cup to expand or contract to accommodate different cup sizes (see Figs. 1-2 and paragraphs 0043-0054). Hansen’s bra assembly also includes an adjustable underband (10) that allows the underband to accommodate wearers with the same or different underband sizes (see Fig. 1 and paragraph 0043), and is configured to provide enhanced support, comfort, pain/relief, and improved positioning (see paragraphs 0014- 0029). As such, Hansen’s bra assembly is capable of being used by two or more wearers having different cup sizes and with the same or different underband sizes, to provide enhanced comfort, support, and aesthetics. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Hansen further discloses wherein the second side edge is offset from the second end (see Fig. 1) but fails to further disclose wherein the first side edge is aligned with the first end. Instead, Hansen appears to depict wherein the first side edge is also somewhat offset from the first end (see Fig. 1 and position of fastener 12).
	However, Lambert teaches a bra assembly (200) comprising first and second cup assemblies (202a, 202b) having respective first and second side edges (medial center edges of each cup assembly, see Fig. 3) and respective first and second bottom edges (210), the bra assembly further including an adjustable band (240) having a first end (242), a second end (244), and an adjustable closure (246), wherein the first and second bottom edges are connected to the band in such a way as to align the first side edge with the first end and the second side edge is offset from the second end (see Figs. 3-6 and column 3, line 64 – column 4, line 26). It is noted that aligning the first side edge and the first end while offsetting the second side edge and second end would allow the user to easily locate and fasten the closure at the center of the bra assembly, and would also aid in maintaining the cups in proper spaced relation for support and comfort (see column 5, lines 23-44).
	Therefore, based on Lambert’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the location of Hansen’s band ends/closure in such a way as to align the first side edge with the first end while the second side edge is offset from the second end, as doing so would allow the user to easily locate and fasten the closure at the center of the bra assembly, and would also aid in maintaining the cups in proper spaced relation for support and comfort. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI)(C).
	Hansen also fails to teach wherein the first cup assembly includes a first cup insert and the second cup assembly includes a second cup insert, the first cup insert having a first top portion and a first bottom portion and the second cup insert having a second top portion and a second bottom portion, the first bottom portion and the second bottom portion being adjacent the band, and wherein the first cup insert is directly fastened to the first fabric portion only at the first bottom portion, and the second cup insert is directly fastened to the second fabric portion only at the second bottom portion.
	However, Garutso teaches a bra assembly (A, see at least Figs. 1-6 and column 2, line 58 – column 3, line 34) comprising a first cup assembly and a second cup assembly (left and right halves of A, see Fig. 1), wherein the first cup assembly includes a first fabric portion (right C) and a first cup insert (right I) and the second cup assembly includes a second fabric portion (right C) and second cup insert (left I), the first cup insert having a first top portion (rounded semicircular main body of I, see Fig. 2) and a first bottom portion (37) and the second cup insert having a second top portion (rounded semicircular main body of I, see Fig. 2) and a second bottom portion (37), the first bottom portion and the second bottom portion being adjacent a band of the bra assembly (B, see Figs. 1 and 6), and wherein the first cup insert is directly fastened to the first fabric portion only at the first bottom portion (via mating snap fasteners 51/53), and the second cup insert is directly fastened to the second fabric portion only at the second bottom portion (via mating snap fasteners 51/53; see Figs. 1-3 and column 6, line 65 – column 7, line 30), so as to provide removable and adjustable cup inserts for supporting and lifting the wearer’s breasts (see column 5, lines 24-32 and column 6, line 65 – column 7, line 30).
	Therefore, based on Garutso’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hansen’s bra assembly to include a first cup insert and a second cup insert, the first cup insert having a first top portion and a first bottom portion and the second cup insert having a second top portion and a second bottom portion, the first bottom portion and the second bottom portion being adjacent the band, and wherein the first cup insert is directly fastened to the first fabric portion only at the first bottom portion, and the second cup insert is directly fastened to the second fabric portion only at the second bottom portion; as doing so would provide removable and adjustable cup inserts for supporting and lifting the wearer’s breasts.

	Regarding claim 2, the modified bra assembly of Hansen (i.e., Hansen in view of Lambert and Garutso) is further disclosed wherein the first fabric portion (fabric cup portion associated with left cup 14 of Hansen) is stretchable (see paragraphs 0044-0054 of Hansen) so that the first cup insert is movable in a horizontal direction, a vertical direction and a diagonal direction in response to stretching of the first fabric portion (see paragraphs 0044-0054 of Hansen and Figs. 1-3 and column 6, line 64 – column 7, line 30 of Garutso; inserts I of Garutso are attached to cups C only at snaps 51/53 and are adjustably located within the cups, so as to be at least slightly movable in various directions when the cups are stretched, depending on the degree of stretch; see also note below), and wherein the second fabric portion is stretchable (see paragraphs 0044-0054 of Hansen) so that the second cup insert is movable in a horizontal direction, a vertical direction, and a diagonal direction in response to stretching of the second fabric portion (see paragraphs 0044-0054 of Hansen and Figs. 1-3 and column 6, line 64 – column 7, line 30 of Garutso; inserts I of Garutso are attached to cups C only at snaps 51/53 and are adjustably located within the cups, so as to be at least slightly movable in various directions when the cups are stretched, depending on the degree of stretch; see also note below).
It is noted that the recitations of “movable in a horizontal direction, a vertical direction and a diagonal direction in response to stretching of the first fabric portion” and “movable in a horizontal direction, a vertical direction, and a diagonal direction in response to stretching of the second fabric portion” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Hansen, Lambert, and Garutso together teach the structure as claimed (e.g., stretchable first and second portions, and first and second inserts which are adjustably fastened at portions of the inserts) and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 22, Hansen, Lambert, and Garutso together teach a bra assembly that is made from elastic materials (see paragraphs 0044-0054 of Hansen) so as to be capable of being self-adjusting to a degree, and that includes first and second cup inserts (I of Garutso) that are anchored near the band (B of Garutso, see Figs. 1-3 and column 6, line 64 – column 7, line 30 of Garutso and rejection of claim 1 above) so that the first cup insert and the second cup insert are capable of maintaining a position adjacent the band when worn by users having breasts of different sizes.
It is noted that the recitation of “wherein the bra is self- adjusting so that the first cup insert and the second cup insert maintain a position adjacent the band when worn by users with breasts having different sizes” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Hansen, Lambert, and Garutso together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 23, Hansen, Lambert, and Garutso together teach a bra assembly that is made from elastic materials (see paragraphs 0044-0054 of Hansen) so as to be capable of being self-adjusting to a degree, and that includes first and second cup inserts (I of Garutso) that are anchored near the band (B of Garutso, see Figs. 1-3 and column 6, line 64 – column 7, line 30 of Garutso and rejection of claim 1 above) so that the first cup insert and the second cup insert are capable of maintaining a position adjacent the band when worn by a user having breasts of different sizes.
It is noted that the recitation of “wherein the bra is self- adjusting so that the first cup insert and the second cup insert maintain a position adjacent the band when worn by a user with breasts having different sizes” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Hansen, Lambert, and Garutso together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen, Lambert, and Garutso, as applied to claim 1 above, in view of Gaudet (US PG Pub 2005/0255789).
Regarding claim 3, Hansen, Lambert, and Garutso together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the bra assembly includes an exterior fabric having an exterior top edge, and wherein the exterior top edge is connected to the first top edge and the second top edge, and wherein the exterior fabric is molded at a location of the first cup insert and a location of the second cup insert.
However, Gaudet teaches a bra assembly (10) including first and second cup assemblies (30), each comprising a respective fabric portion (left 36, 34 and right 36, 34) and respective cup insert (left and right 32) within the fabric portion (see Fig. 4 and paragraphs 0026-0029), wherein the bra assembly further includes an exterior fabric (54) having an exterior top edge (top edge of 54) and wherein the exterior top edge is connected to the first top edge and the second top edge of the first and second cup fabric portions (see Figs. 1-5 and paragraph 0047), and wherein the exterior fabric is molded at a location of the first cup insert (left 32) and a location of the second cup insert (right 32, see Fig. 5 and paragraphs 0047-0048), so as to provide an additional exterior fabric to conceal discoloration of the cup assemblies over time (see paragraphs 0047-0048).
Therefore, based on Gaudet’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hansen’s bra assembly to include an exterior fabric having an exterior top edge, and wherein the exterior top edge is connected to the first top edge and the second top edge, and wherein the exterior fabric is molded at a location of the first cup insert and a location of the second cup insert; as doing so would provide an additional exterior fabric to conceal discoloration of the cup assemblies over time.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moses-Jones et al. (herein Moses-Jones)(US PG Pub 2012/0149277) in view of Glasser (US Patent No. 3,221,748).
Regarding claim 21, Moses-Jones discloses a single bra assembly (10) for two or more wearers having different cup sizes and with the same or different underband sizes (see Abstract, paragraphs 0001 and 0005-0007 and note below) comprising: 
an inner ply of fabric (12b); 
an outer ply of fabric (12a) connected to the inner ply of fabric forming an interior volume (see paragraph 0017, inner and outer plies 12a and 12b are attached to each other only along the outer edges of cups 12, thereby allowing the inner and outer plies to move freely with respect to one another across a free, unattached interior volume between the plies); 
a first cup assembly (left 12) formed by a first portion of the inner ply of fabric and a first portion of the outer ply of fabric (see Figs. 1-4 and paragraphs 0014-0017); 
a second cup assembly (right 12) formed by a second portion of the inner ply of fabric and a second portion of the outer ply of fabric (see Figs. 1-4 and paragraphs 0014-0017), the inner ply of fabric and the outer ply of fabric each being stretchable (see paragraphs 0018-0020); and
a band being (underband below cups 12 and wings 26) connected to the inner ply of fabric and the outer layer of fabric (see Figs. 1-3).
Regarding the limitation “for two or more wearers having different cup sizes and with the same or different underband sizes,” Moses-Jones discloses a self-adjusting bra assembly that is configured to self-adjust to a variety of different shape and size users, or to self-adjust to changes in the same user’s body, while enhancing comfort, support, and/or flexibility for the user or users (see paragraphs 0001 and 0005-0007) As such, Moses-Jones’ bra assembly is capable of being used by two or more wearers having different cup sizes and with the same or different underband sizes. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Moses-Jones substantially discloses the invention as claimed above but fails to further disclose wherein the first cup assembly includes a first cup insert having a first top portion and a first bottom portion, and the second cup assembly includes a second cup insert having a second top portion and a second bottom portion; wherein the first cup insert and the second cup insert are each movable in a horizontal direction, a vertical direction, and a diagonal direction upon stretch of the inner ply of fabric and the outer layer of fabric; and wherein the first cup insert is directly fastened to one or both of the first portion of the inner ply of fabric and the first portion of the outer ply of fabric only at the first bottom portion, and the second cup insert is directly fastened to one or both of the second portion of the inner ply of fabric and the second portion of the outer ply of fabric only at the second bottom portion.
However, Glasser teaches a bra assembly (10, see Figs. 1-5 and pad embodiment of Fig. 7) including first and second cup assemblies (18, 20) each having a respective outer ply (outermost layer of cups 18, 20 as seen in Fig. 2), a respective inner ply (22, see Fig. 2 and column 1, line 69 – column 2, line 6), and a respective cup insert (52), each cup insert having a top portion and bottom portion (see annotated Fig. 7), wherein each cup insert is directly fastened to one or both of the respective inner ply or outer ply (see Figs. 1-4 and column 2, lines 7-42; cup inserts 24, 26 are directly fastened to inner ply 22 of cups 18, 20 via fastener element 34) only at the bottom portion (see Fig. 7, the hook fasteners of insert 52 are located only at the bottom portion, so as to provide fastening only at the bottom portion when inserts 52 are inserted within cups 18, 20), so as to provide adjustable and removable cup inserts for shaping and support (see column 1, lines 8-55 and column 2, lines 27-42).

    PNG
    media_image2.png
    437
    701
    media_image2.png
    Greyscale

Therefore, based on Glasser’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Moses-Jones’ cup assemblies to further include a first cup insert having a first top portion and a first bottom portion, and a second cup insert having a second top portion and a second bottom portion; wherein the first cup insert is directly fastened to the inner ply of fabric only at the first bottom portion, and the second cup insert is directly fastened to the second portion of the inner ply of fabric only at the second bottom portion; as doing so would provide adjustable and removable cup inserts for shaping and support.
As modified, the first cup insert and the second cup insert (left and right 52 of Glasser) would each be movable in a horizontal direction, a vertical direction, and a diagonal direction (at least to a degree) upon stretch of the inner ply of fabric and the outer layer of fabric (stretchable layers 12a, 12b of Moses-Jones; see paragraphs 0018-0020 and Fig. 7 and column 2, lines 27-54 of Glasser), depending on the degree of force with which the inner and outer plies of fabric are stretched.
It is noted that the recitations of “wherein the first cup insert and the second cup insert are each movable in a horizontal direction, a vertical direction, and a diagonal direction upon stretch of the inner ply of fabric and the outer layer of fabric” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Moses-Jones and Glasser together teach the structure as claimed (e.g., stretchable first and second plies of fabric, and first and second inserts which are adjustably fastened at portions of the inserts) and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).



Allowable Subject Matter
Claims 4, 5, 7, 9, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Keller (US Patent No. 2,502,524) teaches a nursing bra having a pair of cup inserts that are attached only along a bottom periphery of the inserts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732